Luke, J.
The only assignment of error in the bill of exceptions is upon the judgment overruling the demurrers to the defendant’s answer. Under repeated rulings of the Supreme Court and of this court, such a judgment is not a final judgment within the meaning 'of section 6138 of the Civil Code of 1910; and the bill of exceptions is prematurely brought, and must be dismissed. Stromberg-Carlson Co. v. Bisbee, 115 Ga. 346 (41 S. E. 573); Brogdon v. Davis, 38 Ga. App. 210 (143 S. E. 449); Whiddon v. Merry, 8 Ga. App. 564 (69 S. E. 1085).

Writ of error dismissed.


Broyles, C. J., and Bloodioorlh, J., concur.